ORDER
PER CURIAM:
AND NOW, this 20th day of September, 1991, it is hereby ordered that the Petition for Allowance of Appeal is granted, No. 140 E.D. Appeal Docket 1991. It is further ordered that the order of the Commonwealth Court, dated March 26, 1991, at No. 1290 C.D.1989, 138 Pa.Cmwlth. 567, 588 A.2d 1017 is reversed and the order of the Court of Common Pleas of Delaware County, dated March 6, 1990, at No. 89-2596, is reinstated. Dept. of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 248, 555 A.2d 873, 875 (1989). It is further ordered that the Application for *258Stay of Order Reinstating Motor Vehicle License Suspension is denied as moot.
LARSEN, J., dissents.